Wright, J.,
concurring. I concur in the opinion of the majority; however, I write separately to emphasize a result of this statute, touched on by the majority, that raises serious constitutional concerns and that may warrant legislative consideration.
Much of the content of R.C. 2151.358 protects- a juvenile offender from being haunted by a previous, juvenile offense or charge. The statute reaches this goal through a variety of means, including the sealing and ex-pungement of juvenile records. R.C. 2151.358(C), (D) and (F). R.C. 2151.358(H) goes further and bars the reintroduction of evidence “in any other case or proceeding in any other court * * *.”
The dissent argues that “evidence” means “transcript.” However, as the majority aptly points out, “evidence” is a much broader term than “transcript,” referring to the content of testimony rather than merely the record of testimony. Obviously the General Assembly could have said “transcript” if that is what it intended.
While this statute has sweeping implications, there is no doubt of its constitutional application to the present case. In this case, the state may be using evidence from a prior juvenile adjudication to incriminate the defendant. This the statute prohibits. There can be no doubt the General Assembly may so restrict the state.
*152However, I have grave reservations concerning application of this evidentiary exclusion to a civil action brought by a private litigant. This statute arguably precludes a crime victim who testifies for the state from later testifying in a civil action. This statute would thereby pervert the judicial system such that a crime victim would best be able to protect his or her interests by not reporting a crime but rather by prosecuting a civil action instead. This statute also suggests that a juvenile defendant should not plead guilty, but rather call every potential witness against him or her, thereby precluding damaging testimony in a subsequent civil action.
Because this statute, when applied to a privately instituted civil action, has a potential of contorting the legal system in a seemingly arbitrary manner, it deserves another look by the General Assembly.